                  Case 2:19-cv-00712-BAT Document 3 Filed 05/13/19 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE
 9    Amazon Digital Services, LLC, a Delaware
      limited liability corporation,
10                                                            No. 2:19-cv-00712
                                        Petitioner,
11                                                            AMAZON’S CORPORATE
                v.                                            DISCLOSURE STATEMENT
12
      Nilmer Rubio,
13
                                        Respondent.
14

15
                Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 7.1, Petitioner
16
      Amazon Digital Services LLC states that it is a Delaware limited liability company with
17
      Amazon.com Services, Inc., a Delaware corporation, as its sole member. No other parent
18
      corporation or publicly held corporation owning 10% or more of Amazon Digital Services LLC
19
      stock exists.
20
                DATED this 13th day of May, 2019.
21
                                                         DAVIS WRIGHT TREMAINE LLP
22                                                       Attorneys for Amazon Digital Services, LLC
23                                                       By s/ John A. Goldmark
                                                            John A. Goldmark, WSBA #40980
24                                                          s/ Benjamin J. Robbins       _______
                                                            Benjamin J. Robbins, WSBA #53376
25                                                          920 Fifth Avenue, Suite 3300
                                                            Seattle, WA 98104
26                                                          Tel: 206.757.8068
                                                            Email: johngoldmark@dwt.com
27                                                          Email: benrobbins@dwt.com
                                                                                  Davis Wright Tremaine LLP
     AMAZON’S CORPORATE DISCLOSURE STATEMENT - 1                                           L AW O FFICE S
     4826-6760-4887v.1 0051461-002339                                                920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104
                                                                                206.622.3150 main · 206.757.7700 fax
